aud. pitejpatronal |
A a Bias Filuece
Larker dane go (
Ail night

oO
VSO MAS nee
(Sov. oyound ey rag vo ELT] 2/5

drooucuyf|voirowy Fo Sass Pew aul
ae L eee 201 MAW Ou

A WuNODO\] “Mo PIV

 

Native
Arne
howe

1
Crete
20 to

doef
aa

TMB Document 1-1 Filed 05/03/19 Page 1 of 2

00127

Case 3:19-cv-
\¥evson

2
yy;
a
a
gs 4
3%
sD 8
=
Sen,
aA
3

e2ingey ,
Clov kK Couwty ,“
aka Anna Natio Kez Inger,

Hela on ecomnt for
Anne ®i

   
 

(Preof 66 National and 4

T ter neon ee Ree
bond: douty €
“Riesinger, aggenes ae
\weia ly Hawold Carle !
Veyvake Banker;

by: prod Carl Hell ae

yeserved, 3 Mon Zoid.

Case 3:19-cv-00127-TMB Document 1-1 Filed 05/03/19 Page 2 of 2
